                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


MALVAMEL LENNON, on behalf of
themselves and those similarly
situated and CYNTHIA AURELIO,
on behalf of themselves and those
similarly situated,

      Plaintiffs,

v.                                               Case No. 3:19-cv-342-J-32JRK

CLAIMS QUESTIONS, LLC, a
Florida Limited Liability Company,

      Defendant.




       ORDER AND STIPULATED FINAL JUDGMENT

      This case is before the Court on the Joint Motion for Approval of the

Settlement of Plaintiffs’ FLSA Claims and for Dismissal with Prejudice (Doc.

23). On August 2, 2019, the assigned United States Magistrate Judge issued a

Report and Recommendation (Doc. 25) recommending that the Court grant the

motion and approve the parties’ settlement agreements attached to the motion

and dismiss this case with prejudice. On August 5, 2019, the parties filed a Joint

Notice of Non-objection to This Court’s Report and Recommendation of August

2, 2019. (Doc. 26).
        Upon de novo review and for the reasons stated in the Report and

Recommendation (Doc. 25), it is hereby

        ORDERED:

        1.   The Report and Recommendation of the Magistrate Judge (Doc. 25)

is ADOPTED as the opinion of the Court.1

        2.   The Joint Motion for Approval of the Settlement of Plaintiffs’ FLSA

Claims and for Dismissal with Prejudice (Doc. 23) is GRANTED. The Court

approves the parties’ settlement agreements attached to the motion. (Docs. 23-

1 & 23-2).

        3.   The case is DISMISSED with prejudice.

        4.   The Clerk shall close the file.

        DONE AND ORDERED in Jacksonville, Florida the 5th day of August,

2019.




                                                 TIMOTHY J. CORRIGAN
                                                 United States District Judge

sej
Copies to:

Honorable James R. Klindt


        While the Court is skeptical when the attorneys’ fees exceed the client
        1

recovery, the Court agrees with the Magistrate Judge that, in this instance, it is
acceptable.


                                         2
United States Magistrate Judge

Counsel of record




                                 3
